Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-20 are currently pending.

Response to Amendment
The amendment filed August 17, 2022 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed May 18, 2022 has been entered. 
Claims 1-20 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 9,156,478 B2), in view of Vergara (CA 2714733 C, provided by examiner) and Robbins et al. (US 0966054 A).
Regarding claim 1, Forbes teaches (Fig. 1a-1d and 2a): A gondola railcar (20) comprising: a first side sheet (60); a second side sheet (60); a bottom plate (70) coupled to the first and second side sheets (60); a first bolster (80) coupled to the bottom plate (70); a second bolster (80) coupled to the bottom plate (70); and cross-bearer structures (82), a first cross-bearer structure (82) comprising: a first cross- bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first and second bolsters (annotated Fig. 1c below); a first side post (annotated Fig. 1c below) coupled to the cross-bearer (82) (Fig. 1c) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60); and a second side post (annotated Fig. 1c below; behind first side post on opposite side sheet) coupled to the cross-bearer (82) (col. 7, lines 22-25) and welded to the second side sheet (60) (col. 6, lines 57-60); and a second cross-bearer structure (82) comprising: a second cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first cross-bearer (82) and the second bolster (annotated Fig. 1c below); a third side post (annotated Fig. 1c below) coupled to the second cross-bearer (82) and welded to the first side sheet (col. 6, lines 57-60); and a fourth side post (annotated Fig. 1c below; behind third side post on opposite side sheet) coupled to the second cross-bearer (82) and welded to the second side sheet (col. 6, lines 57-60).
Forbes does not explicitly teach that the first and second side sheets comprise an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) anda yield strength of at least 65 ksi (or ~448 Mpa) (claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the side sheets with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Forbes further teaches a plurality of cross bearer structures (82), but does not explicitly teach that there are exactly two cross bearer structures, wherein a first distance between the exactly two cross-bearers is substantially the same as a second distance between the first cross-bearer and the first bolster and a third distance between the second cross-bearer and the second bolster. 
However, Robbins teaches (Fig. 1): exactly two cross bearer structures (6), wherein a first distance between the exactly two cross-bearers (6) is substantially the same as a second distance between the first cross-bearer (6) and the first bolster (1) and a third distance between the second cross-bearer (6) and the second bolster (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to decrease the number of cross bearer structures to exactly two, wherein the distance between the cross-bearers is substantially the same as the distance between the cross-bearers and the bolster, as taught by Robbins, to evenly support the weight of gondola cars with reduced length and reduced overall weight such as for carrying smaller sized lading. Further, it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Regarding claim 2, Forbes, Vergara, and Robbins teach the elements of claim 1, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a center sill (62)(Fig. 1c-1d) coupled to the bottom plate (70), the first and second bolsters (annotated Fig. 1c below) and the first and second cross-bearers (annotated Fig. 1c below) are coupled to the center sill (Fig. 1d).
Regarding claim 3, Forbes, Vergara, and Robbins teach the elements of claim 1, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a first end sheet (30) coupled to the bottom plate (70) and to the first (60) and second side sheets (60); and a second end sheet (32) coupled to the bottom plate (70) and to the first and second side sheets (60).
Regarding claim 5, Forbes, Vergara, and Robbins teach the elements of claim 1, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a fifth side post (annotated Fig. 1c below) coupled to the first bolster (annotated Fig. 1c below) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60), the first side post (annotated Fig. 1c below) between the third and fifth side posts (annotated Fig. 1c below); a sixth side post (annotated Fig. 1c below) coupled to the first bolster (col. 7, lines 22-25) and welded to the second side sheet (col. 6, lines 57-60), the second side post (annotated Fig. 1c below) between the fourth and sixth side posts (annotated Fig. 1c below); a seventh side post (annotated Fig. 1c below) coupled to the second bolster (annotated Fig. 1c below) and welded to the first side sheet ) (col. 6, lines 57-60), the third side post between the first and seventh side posts (annotated Fig. 1c below); and an eighth side post coupled to the second bolster (annotated Fig. 1c below) and welded to the second side sheet (col. 6, lines 57-60), the fourth side post between the second and eighth side posts (annotated Fig. 1c below).
Regarding claim 6, Forbes, Vergara, and Robbins teach the elements of claim 5, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a distance between the first cross-bearer and the second cross-bearer is substantially the same as a distance between the second cross-bearer and the second bolster (annotated Fig. 1c below).
The term “substantially” is interpreted as “to an extent”. Therefore, the distance between the first cross-bear and the second cross-bearer is substantially the same as the distance between the second cross-bearer and the second bolster.
Regarding claim 7, Forbes, Vergara, and Robbins teach the elements of claim 1, as stated above. Forbes does not explicitly teach that the bottom plate comprises an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) anda yield strength of at least 65 ksi (or ~448 Mpa) (claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the bottom plate with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21).
Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 8, Forbes teaches (Fig. 1a-1d and 2a): A method comprising: positioning a gondola railcar (20), the gondola railcar (20) comprising: a first side sheet (60); a second side sheet (60); a bottom plate (70) coupled to the first and second side sheets (60); a first bolster (annotated Fig. 1c below) coupled to the bottom plate (70); a second bolster (annotated Fig. 1c below) coupled to the bottom plate (70); and a first cross-bearer structure (82) comprising: a first cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first and second bolsters (annotated Fig. 1c below); a first side post (annotated Fig. 1c below) coupled to the cross-bearer (82) (Fig. 1c) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60); and a second side post (annotated Fig. 1c below; behind first side post on opposite side sheet) coupled to the cross-bearer (82) (col. 7, lines 22- 25) and welded to the second side sheet (60) (col. 6, lines 57-60); and a second cross-bearer structure (82) comprising: a second cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first cross-bearer (82) and the second bolster (annotated Fig. 1c below); a third side post (annotated Fig. 1c below) coupled to the second cross-bearer (82) and welded to the first side sheet (col. 6, lines 57-60); and a fourth side post (annotated Fig. 1c below; behind third side post on opposite side sheet) coupled to the second cross-bearer (82) and welded to the second side sheet (col. 6, lines 57- 60); and unloading a commodity from the gondola railcar (col. 9, lines 12-14).
Forbes does not explicitly teach that the first and second side sheets comprise an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) anda yield strength of at least 65 ksi (or “448 Mpa) (claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the side sheets with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Forbes further teaches a plurality of cross bearer structures (82), but does not explicitly teach that there are exactly two cross bearer structures, wherein a first distance between the exactly two cross-bearers is substantially the same as a second distance between the first cross-bearer and the first bolster and a third distance between the second cross-bearer and the second bolster. 
However, Robbins teaches (Fig. 1): exactly two cross bearer structures (6), wherein a first distance between the exactly two cross-bearers (6) is substantially the same as a second distance between the first cross-bearer (6) and the first bolster (1) and a third distance between the second cross-bearer (6) and the second bolster (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to decrease the number of cross bearer structures to exactly two, wherein the distance between the cross-bearers is substantially the same as the distance between the cross-bearers and the bolster, as taught by Robbins, to evenly support the weight of gondola cars with reduced length and reduced overall weight such as for carrying smaller sized lading. Further, it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Regarding claim 9, Forbes, Vergara, and Robbins teach the elements of claim 8, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a center sill (62)(Fig. 1c-1d) coupled to the bottom plate (70), the first and second bolsters (annotated Fig. 1c below) and the first and second cross-bearers (annotated Fig. 1c below) are coupled to the center sill (Fig. 1d).
Regarding claim 10, Forbes, Vergara, and Robbins teach the elements of claim 8, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a first end sheet (30) coupled to the bottom plate (70) and to the first (60) and second side sheets (60); and a second end sheet (32) coupled to the bottom plate (70) and to the first and second side sheets (60).
Regarding claim 12, Forbes, Vergara, and Robbins teach the elements of claim 8, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a fifth side post (annotated Fig. 1c below) coupled to the first bolster (annotated Fig. 1c below) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60), the first side post (annotated Fig. 1c below) between the third and fifth side posts (annotated Fig. 1c below); a sixth side post (annotated Fig. 1c below) coupled to the first bolster (col. 7, lines 22-25) and welded to the second side sheet (col. 6, lines 57-60), the second side post (annotated Fig. 1c below) between the fourth and sixth side posts (annotated Fig. 1c below); a seventh side post (annotated Fig. 1c below) coupled to the second bolster (annotated Fig. 1c below) and welded to the first side sheet ) (col. 6, lines 57-60), the third side post between the first and seventh side posts (annotated Fig. 1c below); and an eighth side post coupled to the second bolster (annotated Fig. 1c below) and welded to the second side sheet (col. 6, lines 57-60), the fourth side post between the second and eighth side posts (annotated Fig. 1c below).
Regarding claim 13, Forbes, Vergara, and Robbins teach the elements of claim 12, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a distance between the first cross-bearer and the second cross-bearer is substantially the same as a distance between the second cross-bearer and the second bolster (annotated Fig. 1c below).
The term “substantially” is interpreted as “to an extent”. Therefore, the distance between the first cross-bear and the second cross-bearer is substantially the same as the distance between the second cross-bearer and the second bolster.
Regarding claim 14, Forbes, Vergara, and Robbins teach the elements of claim 8, as stated above. Forbes does not explicitly teach that the bottom plate comprises an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) anda yield strength of at least 65 ksi (or ~448 Mpa) (claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the bottom plate with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21).
Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Forbes teaches (Fig. 1a-1d and 2a): A gondola railcar (20) comprising: a first side sheet (60); a second side sheet (60); a bottom plate (70) coupled to the first and second side sheets (60); a first bolster (80) coupled to the bottom plate (70); a second bolster (80) coupled to the bottom plate (70); and cross-bearer structures (82), a first cross-bearer structure (82) comprising: a first cross- bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first and second bolsters (annotated Fig. 1c below); a first side post (annotated Fig. 1c below) coupled to the cross-bearer (82) (Fig. 1c) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60); and a second side post (annotated Fig. 1c below; behind first side post on opposite side sheet) coupled to the cross-bearer (82) (col. 7, lines 22-25) and welded to the second side sheet (60) (col. 6, lines 57-60); and a second cross-bearer structure (82) comprising: a second cross-bearer (annotated Fig. 1c below) coupled to the bottom plate (70) between the first cross-bearer (82) and the second bolster (annotated Fig. 1c below); a third side post (annotated Fig. 1c below) coupled to the second cross-bearer (82) and welded to the first side sheet (col. 6, lines 57-60); and a fourth side post (annotated Fig. 1c below; behind third side post on opposite side sheet) coupled to the second cross-bearer (82) and welded to the second side sheet (col. 6, lines 57-60); and a commodity loaded in the gondola railcar (col. 9, lines 12-14)
Forbes does not explicitly teach that the first and second side sheets comprise an alloy having a hardness of at least 200 HB and a yield strength of at least 65 ksi.
However, Vergara teaches: A hopper for train freight cars (Page 1, invention’s field of application) made with special anti-abrasive steels having a hardness of at least 200 HB (claim 2) anda yield strength of at least 65 ksi (or ~448 Mpa) (claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to make the side sheets with a steel alloy having at least 200 HB and a yield strength of at least 65 ksi, as taught by Vergara, “to provide a highly resistant, highly available product for production, but having a low structural weight, thus allowing to transport larger loads and reduce the cost of fuel consumption” (Vergara, page 3, lines 18-21). Further, it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Forbes further teaches a plurality of cross bearer structures (82), but does not explicitly teach that there are exactly two cross bearer structures, wherein a first distance between the exactly two cross-bearers is substantially the same as a second distance between the first cross-bearer and the first bolster and a third distance between the second cross-bearer and the second bolster. 
However, Robbins teaches (Fig. 1): exactly two cross bearer structures (6), wherein a first distance between the exactly two cross-bearers (6) is substantially the same as a second distance between the first cross-bearer (6) and the first bolster (1) and a third distance between the second cross-bearer (6) and the second bolster (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to decrease the number of cross bearer structures to exactly two, wherein the distance between the cross-bearers is substantially the same as the distance between the cross-bearers and the bolster, as taught by Robbins, to evenly support the weight of gondola cars with reduced length and reduced overall weight such as for carrying smaller sized lading. Further, it has been held that omission of an essential elements and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Regarding claim 16, Forbes, Vergara, and Robbins teach the elements of claim 15, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a center sill (62)(Fig. 1c-1d) coupled to the bottom plate (70), the first and second bolsters (annotated Fig. 1c below) and the first and second cross-bearers (annotated Fig. 1c below) are coupled to the center sill (Fig. 1d).
Regarding claim 17, Forbes, Vergara, and Robbins teach the elements of claim 15, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a first end sheet (30) coupled to the bottom plate (70) and to the first (60) and second side sheets (60); and a second end sheet (32) coupled to the bottom plate (70) and to the first and second side sheets (60).
Regarding claim 19, Forbes, Vergara, and Robbins teach the elements of claim 15, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a fifth side post (annotated Fig. 1c below) coupled to the first bolster (annotated Fig. 1c below) (col. 7, lines 22-25) and welded to the first side sheet (60) (col. 6, lines 57-60), the first side post (annotated Fig. 1c below) between the third and fifth side posts (annotated Fig. 1c below); a sixth side post (annotated Fig. 1c below) coupled to the first bolster (col. 7, lines 22-25) and welded to the second side sheet (col. 6, lines 57-60), the second side post (annotated Fig. 1c below) between the fourth and sixth side posts (annotated Fig. 1c below); a seventh side post (annotated Fig. 1c below) coupled to the second bolster (annotated Fig. 1c below) and welded to the first side sheet ) (col. 6, lines 57-60), the third side post between the first and seventh side posts (annotated Fig. 1c below); and an eighth side post coupled to the second bolster (annotated Fig. 1c below) and welded to the second side sheet (col. 6, lines 57-60), the fourth side post between the second and eighth side posts (annotated Fig. 1c below).
Regarding claim 20, Forbes, Vergara, and Robbins teach the elements of claim 19, as stated above. Forbes further teaches (Fig. 1a-1d and 2a): a distance between the first cross-bearer and the second cross-bearer is substantially the same as a distance between the second cross-bearer and the second bolster (annotated Fig. 1c below).
The term “substantially” is interpreted as “to an extent”. Therefore, the distance between the first cross-bear and the second cross-bearer is substantially the same as the distance between the second cross-bearer and the second bolster.

    PNG
    media_image1.png
    505
    1074
    media_image1.png
    Greyscale


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes (US 9,156,478 B2), in view of Vergara (CA 2714733 C, provided by examiner), Robbins et al. (US 0966054 A), and King (US 0,664,646 A).
Regarding claim 4, Forbes, Vergara, and Robbins teach the elements of claim 1, as stated above. Forbes does not explicitly teach that the gondola railcar weighs less than 50,000 pounds.
However, King teaches (Fig. 1-3): A railway car having a capacity of about sixty to eighty thousand pounds, wherein the dead-weight or the weight of the parts entering into the construction of the car is about one-third the weight of the load designed to be carried by the car (page 1, col. 1, lines 34-42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to construct a gondola railcar with a weight of less than 50,000 pounds, as taught by King, to ensure that “the structure be amply strong to carry the loads intended, as well as being sufficiently light” (page 1, col. 1, lines 34-42).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a material for a gondola car that is lightweight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, Forbes, Vergara, and Robbins teach the elements of claim 8, as stated above. Forbes does not explicitly teach that the gondola railcar weighs less than 50,000 pounds.
However, King teaches (Fig. 1-3): A railway car having a capacity of about sixty to eighty thousand pounds, wherein the dead-weight or the weight of the parts entering into the construction of the car is about one-third the weight of the load designed to be carried by the car (page 1, col. 1, lines 34-42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to construct a gondola railcar with a weight of less than 50,000 pounds, as taught by King, to ensure that “the structure be amply strong to carry the loads intended, as well as being sufficiently light” (page 1, col. 1, lines 34-42).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a material for a gondola car that is lightweight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 18, Forbes, Vergara, and Robbins teach the elements of claim 15, as stated above. Forbes does not explicitly teach that the gondola railcar weighs less than 50,000 pounds.
However, King teaches (Fig. 1-3): A railway car having a capacity of about sixty to eighty thousand pounds, wherein the dead-weight or the weight of the parts entering into the construction of the car is about one-third the weight of the load designed to be carried by the car (page 1, col. 1, lines 34-42).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Forbes to construct a gondola railcar with a weight of less than 50,000 pounds, as taught by King, to ensure that “the structure be amply strong to carry the loads intended, as well as being sufficiently light” (page 1, col. 1, lines 34-42).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a material for a gondola car that is lightweight, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “the Office Action relies on Figures 1-4 of Liu for allegedly disclosing "exactly two cross-bearer structures." Office Action at 4. However, in Liu, the cross-bearers are far apart from each other and placed close to the two ends of a railcar. Therefore, Liu does not teach that "a first distance between the exactly two cross-bearers is substantially the same as a second distance between the first cross-bearer and the first bolster and a third distance between the second cross-bearer and the second bolster," as recited in Claim 1”. 
The examiner responds that the claim language of “a first distance between the exactly two cross-bearers is substantially the same as a second distance between the first cross-bearer and the first bolster and a third distance between the second cross-bearer and the second bolster” was not presented in the previous set of claims, but will be examined in the current Office Action. Applicant’s arguments have been fully considered, but are moot in view of the new ground of rejection necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617